Case 2:17-cv-07639-SJO-KS Document 595 Filed 12/17/19 Page 1 of 3 Page ID #:25301




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 GARTH T. VINCENT (State Bar No. 146574)
      garth.vincent@mto.com
    4 BLANCA FROMM YOUNG (State Bar No. 217533)
      blanca.young@mto.com
    5 PETER E. GRATZINGER (State Bar No. 228764)
      peter.gratzinger@mto.com
    6 ADAM R. LAWTON (State Bar No. 252546)
      adam.lawton@mto.com
    7 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, 50th Floor
    8 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    9 Facsimile: (213) 687-3702
   10 GEOFFREY D. BIEGLER (State Bar No. 290040)
      biegler@fr.com
   11 GRANT T. RICE (admitted pro hac vice)
      rice@fr.com
   12 FISH & RICHARDSON P.C.
      12390 El Camino Real
   13 San Diego, CA 92130
      Telephone: (858) 678-5070
   14 Facsimile: (858) 678-5099
   15 Attorneys for Defendant-Counterclaimant
      KITE PHARMA, INC.
   16
   17                        UNITED STATES DISTRICT COURT
   18          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   19
   20 JUNO THERAPEUTICS, INC. AND                Case No. 2:17-cv-7639-SJO-KS
      SLOAN KETTERING INSTITUTE
   21 FOR CANCER RESEARCH,                       JOINT STATUS REPORT RE:
                                                 POST-VERDICT SUBMISSIONS
   22              Plaintiffs,
                                                 Judge: Hon. S. James Otero
   23        vs.                                 Ctrm: 10C
   24 KITE PHARMA, INC.,
   25              Defendant.
   26
        AND RELATED COUNTERCLAIMS
   27
   28

                         JOINT STATUS REPORT RE: POST-VERDICT SUBMISSIONS
Case 2:17-cv-07639-SJO-KS Document 595 Filed 12/17/19 Page 2 of 3 Page ID #:25302




    1         Pursuant to the Court’s direction provided on the record on December 13,
    2 2019, see Trial Tr. at 1562:25-1563:6, the parties jointly submit the following
    3 statement regarding certain post-verdict matters:
    4         1.    The parties have met and conferred, and continue to meet and confer,
    5 regarding the submission of a proposed final judgment and the schedule for briefing
    6 of post-trial motions.
    7         2.    The parties will submit a proposed final judgment and proposed
    8 schedule for post-trial motions to the Court by no later than December 30, 2019. If
    9 the parties are unable to agree on a proposed final judgment or a proposed schedule
   10 for post-trial motions, each party will submit its respective proposal on December
   11 30, 2019.
   12         3.    In view of the above, the parties request that the Court refrain from
   13 entering judgment until receiving the submissions described in paragraph 2.
   14         Out of an abundance of caution, notwithstanding the aforementioned
   15 submissions, the parties expressly and fully reserve all of their rights to challenge
   16 and/or modify the substance of the final judgment through post-judgment motions
   17 and appeals as permitted by law.
   18
   19
   20
   21 DATED: December 17, 2019              JONES DAY
   22
   23
                                            By:        /s/ Andrea W. Jeffries
   24
                                                Andrea W. Jeffries
   25                                       Attorneys for Plaintiffs-Counterdefendants
   26
   27
   28

                                                  -1-
                           JOINT STATUS REPORT RE: POST-VERDICT SUBMISSIONS
Case 2:17-cv-07639-SJO-KS Document 595 Filed 12/17/19 Page 3 of 3 Page ID #:25303




    1 DATED: December 17, 2019               MUNGER, TOLLES & OLSON LLP
    2
    3
                                             By:        /s/ Blanca F. Young
    4
                                                 Blanca F. Young
    5                                        Attorneys for Defendant-Counterclaimant
    6
    7
    8                               FILER’S ATTESTATION

    9        Pursuant to Civil L.R. 5-4.3.4(a)(2), I certify that all other signatories listed,

   10 and on whose behalf this filing is submitted, concur in the filing’s content and have
   11 authorized the filing.
   12
                                                         /s/ Adam R. Lawton
   13                                                       Adam R. Lawton
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                   -2-
                          JOINT STATUS REPORT RE: POST-VERDICT SUBMISSIONS
